Exhibit 10.1

ZIPREALTY, INC

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated February 12, 2009
is entered into between ZipRealty, Inc., a Delaware corporation (the “Company”)
and [Name] (the “Employee”). Unless otherwise defined herein, the terms of this
Agreement will have the same meaning as defined in the ZipRealty, Inc. 2004
Equity Incentive Plan (the “Plan”). The Agreement is entered into as follows:

WHEREAS, the employment of Employee is considered by the Company to be important
for the Company’s continued growth; and

WHEREAS, in order to reward Employee’s individual performance during 2008 and
induce Employee to remain with the Company, the Board of Directors of the
Company (the “Board”) has determined that Employee shall be granted a stock
award (“Stock Award”) covering shares of the Company’s common stock (the
“Shares”), under the Company’s Plan and subject to the restrictions stated
below.

THEREFORE, the parties agree as follows:

1. Grant of Stock Award. Subject to the terms and conditions of this Agreement
and the Plan which is incorporated herein by reference, the Company hereby
issues to Employee a Stock Award covering [number] Shares and hereby agrees to
issue such Shares to Employee.

2. Vesting Schedule. So long as Employee’s employment or service relationship
with the Company continues during the following vesting term, the interest of
Employee in the Shares shall vest as follows: Half of the Shares subject to the
Stock Award will vest on the date six months after February 12, 2009 (the “Grant
Date”), and the remaining half of the Shares will vest on the first anniversary
of the Grant Date. Therefore, provided Employee has not experienced a
termination of employment prior to the close of business on the first
anniversary of the Grant Date, the interest of Employee in the Shares shall
become fully vested on that date. Additional vesting may apply under
circumstances specified in the Change of Control Agreement.

3. Forfeiture. Upon the date Employee’s employment terminates for any reason,
all Shares of Stock received by Employee pursuant to this Agreement that have
not vested under the terms of the Agreement or the Change of Control Agreement,
together with any shares of Stock issued as a dividend or other distribution on,
in exchange for or upon the conversion of such unvested Stock (collectively, the
“Subject Shares”), will be forfeited to the extent that they have not vested on
or prior to such date. This means that the Restricted Shares will immediately
revert to the Company with no further action required by the Company or
Employee. Employee will receive no payment for Restricted Shares that are
forfeited. The Company determines when Employee’s service terminates for this
purpose.

4. Escrow of Shares.

(a) To ensure that Employee’s unvested Shares are delivered to the Company in
the event of a forfeiture described in Section 3, Employee agrees to promptly
following the execution of this Agreement, to deliver to and deposit with the
escrow agent (the “Escrow Agent”) named in the Joint Escrow Instructions
attached as Exhibit A, the certificate(s) evidencing the unvested Shares and an
Assignment Separate from Certificate executed by Employee (with date and number
of shares in blank) in the form attached as Exhibit B. The certificate(s)
evidencing the unvested Shares and the Assignment Separate from Certificate
shall be delivered to the Escrow Agent and held under the Joint Escrow
Instructions, which shall be delivered to the Escrow Agent promptly following
the execution of this Agreement.

(b) Promptly following the date when the Shares have vested in full, the Company
shall direct the Escrow Agent to deliver to Employee a certificate or
certificates representing the Shares.



--------------------------------------------------------------------------------

5. Transfer Restrictions. Except as otherwise provided for in this Agreement and
the Plan, the Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the Shares become vested and nonforfeitable in
accordance with Sections 2 and 3.

6. Stockholder Rights. Employee shall be entitled to all of the rights and
benefits generally accorded to stockholders with respect to the Shares. All
dividends on Shares that are subject to any restrictions, including vesting,
shall be subject to the same restrictions, including those set forth in Sections
2 and 3, as the Shares on which the dividends were paid.

7. Taxes.

(a) Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of Shares hereunder. In the event that
the Company is required to withhold taxes as a result of the grant or vesting of
the Shares, or subsequent sale of the Shares, Employee shall surrender a
sufficient number of whole Shares or make a cash payment as necessary to cover
all applicable required withholding taxes and required social security
contributions at the time the Shares vest and the restrictions on the Shares
lapse (or at such other time as required by applicable laws), unless alternative
procedures for such payment are established by the Company. Employee will
receive a cash refund for any fraction of a surrendered Share not necessary for
required withholding taxes and required social security contributions. To the
extent that any surrender of Shares or payment of cash or alternative procedure
for such payment is insufficient, Employee authorizes the Company, its
affiliates and subsidiaries, which are qualified to deduct tax at source, to
deduct all applicable required withholding taxes and social security
contributions from Employee’s compensation. Employee agrees to pay any amounts
that cannot be satisfied from wages or other cash compensation, to the extent
permitted by law.

(b) Employee understands that Section 83(a) of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of the
date any forfeiture restrictions on the Shares lapse. In this context,
“restrictions” mean the forfeiture obligation in the event of the Termination of
Employment of Employee as set forth in Section 7 of the Plan and the restriction
on transferability as set forth in Section 5 of this Agreement and in Section 7
of the Plan. Employee understands that Employee may elect to be taxed at the
time the Shares are issued, based on the value of the Shares at the issuance
date rather than when and as the forfeiture restrictions lapse (on the vesting
dates), by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within 30 days from the date of issuance.
Employee acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to issuance and vesting of
the Shares hereunder, and does not purport to be complete. The Company has
directed Employee to seek independent advice regarding the applicable provisions
of the Code, the income tax laws of any municipality, state or foreign country
in which Employee may reside, the tax consequences of Employee’s death, and the
decision as to whether or not to file an 83(b) Election (as well as appropriate
advice and assistance with the actual filing of any such 83(b) Election) in
connection with the issuance of the Shares.

(c) Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Employee is and
remains Employee’s responsibility and that the Company (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this issuance of Shares, including the
vesting of the Shares or the subsequent sale of the Shares; and (ii) do not
commit to structure the terms or any aspect of this issuance of Shares to reduce
or eliminate Employee’s liability for Tax-Related Items. Prior to the vesting of
the Shares, Employee shall pay the Company any amount of Tax-Related Items that
the Company may be required to withhold as a result of Employee’s receipt of the
Stock Award or Employee’s receipt of Shares that cannot be satisfied by the
means previously described. The Company may refuse to deliver the Shares if
Employee fails to comply with Employee’s obligations in connection with the
Tax-Related Items.

 

2



--------------------------------------------------------------------------------

8. Acknowledgment and Waiver. By accepting this grant of a Stock Award, Employee
acknowledges and agrees that:

(a) the grant of Stock Awards is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Awards or
Shares, even if Stock Awards or Shares have been granted repeatedly in the past;

(b) the grant of a Stock Award shall not create a right to further employment
with the Company, shall not create an employment agreement between Employee and
the Company and shall not interfere with the ability of the Company to terminate
Employee’s employment relationship at any time with or without cause and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law;

(c) Stock Award grants, Shares and resulting benefits are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company, and is outside the scope of Employee’s employment
contract, if any; and Stock Award grants, Shares and resulting benefits are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments insofar as permitted by law;

(d) in consideration of this grant of a Stock Award, no claim or entitlement to
compensation or damages shall arise from termination of this Stock Award or
diminution in value of the Shares resulting from termination of employment by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and Employee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the terms of
this Agreement, Employee shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and

(e) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), Employee’s right to receive benefits under this Agreement, if
any, will terminate effective as of the date that Employee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Employee’s right to receive benefits under this Agreement after termination of
employment, if any, will be measured by the date of termination of Employee’s
active employment and will not be extended by any notice period mandated under
local law.

9. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
this Agreement, the Company shall not be obligated, and shall have no liability
for failure, to issue or deliver any Shares under this Agreement unless such
issuance or delivery would comply with applicable laws, with such compliance
determined by the Company in consultation with its legal counsel.

10. Miscellaneous.

(a) The Company shall not be required to treat as the owner of Shares, and
associated benefits hereunder, any transferee to whom such Shares or benefits
shall have been so transferred in violation of this Agreement.

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to Employee at Employee’s
address then on file with the Company.

 

3



--------------------------------------------------------------------------------

(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Employee with respect to the subject matter
hereof, and may not be modified adversely to Employee’s interest except by means
of a writing signed by the Company and Employee. This Agreement is governed by
the laws of the state of Delaware.

(e) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

    ZIPREALTY, INC. Accepted by Employee:             By       Employee       J.
Patrick Lashinksy         President & CEO

RETAIN THIS AGREEMENT FOR YOUR RECORDS

EXHIBIT A

 

4



--------------------------------------------------------------------------------

JOINT ESCROW INSTRUCTIONS

February 12, 2009

Larry S. Bercovich

Vice President, General Counsel & Secretary

ZipRealty, Inc.

2000 Powell Street, Suite 300

Emeryville, CA 94608

Dear Sir:

As Escrow Agent for ZipRealty, Inc. (the “Company”), and [Name] (the
“Employee”), you are authorized and directed to hold the Assignment Separate
from Certificate form(s) executed by Employee and the certificate(s) of stock
representing Employee’s unvested shares transferred in accordance with the terms
of the restricted share agreement (the “Agreement”) entered into between the
Company and Employee, in accordance with the following instructions:

1. In the event of a forfeiture described in Section 3 of the Agreement,
Employee and the Company hereby irrevocably authorize and direct you to effect
the contemplated forfeiture, and to promptly deliver the stock certificates.

2. Promptly following a forfeiture describe in Section 3 of the Agreement, you
are directed (a) to date the Assignment Separate from Certificate form(s)
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the form(s), together with the certificate
or certificates evidencing the shares to be transferred, to the Company.

3. Employee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares to be held by you under this letter and any
additions and substitutions to the shares as defined in the Agreement. Employee
irrevocably appoints you as his or her attorney-in-fact and agent for the term
of this escrow to execute, with respect to the shares of stock, all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction contemplated by these Joint Escrow Instructions. Subject to the
provisions of this Section 3, Employee shall exercise all rights and privileges,
including but not limited to, the right to vote and to receive dividends (if
any), of a stockholder of the Company while the shares are held by you.

4. In accordance with the terms of Section 4(b) of the Agreement, you may
deliver to Employee a certificate or certificates representing shares that are
no longer subject to the forfeiture restrictions described in Section 3 of the
Agreement.

5. This escrow shall terminate upon the release of all shares held under the
terms and provisions hereof.

6. If at the time of termination of this escrow you should have in your
possession any documents, securities or other property belonging to Employee,
you shall deliver them to Employee and shall be discharged from all further
obligations under these Joint Escrow Instructions.

7. Your duties under these Joint Escrow Instructions may be altered, amended,
modified or revoked only by a writing signed by all of the parties.

 

5



--------------------------------------------------------------------------------

8. You shall be obligated to perform the duties described in these Joint Escrow
Instructions and shall be protected in relying or refraining from acting on any
instrument reasonably believed by you to be genuine and to have been signed or
presented by the proper party or parties. You shall not be personally liable for
any act or omission as Escrow Agent or as attorney-in-fact of Employee while
acting in good faith and in the exercise of your own good judgment, and any act
or omission by you pursuant to the advice of your own attorneys shall be
conclusive evidence of such good faith.

9. You are expressly authorized to disregard any and all warnings given by any
of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are expressly authorized to comply with
and obey orders, judgments or decrees of any court. In case you obey or comply
with any such order, judgment or decree of any court, you shall not be liable to
any of the parties under these Joint Escrow Instructions or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

10. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for under
these Joint Escrow Instructions.

11. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

12. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
under these Joint Escrow Instructions and may rely upon the advice of such
counsel.

13. Your responsibilities as Escrow Agent under these Joint Escrow Instructions
shall terminate if you shall cease to be employed by the Company or if you shall
resign by written notice to each party. In the event of any such termination,
the Company shall appoint any officer of the Company as successor Escrow Agent.

14. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations under these Joint Escrow
Instructions, the parties shall furnish such instruments.

15. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you under these Joint Escrow Instructions, you are authorized and directed to
retain in your possession without liability to anyone all or any part of the
securities until the dispute is settled either by mutual written agreement of
the parties or by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected. You are under no duty whatsoever to institute or defend against any
such proceedings.

16. Any notice required or permitted under these Joint Escrow Instructions shall
be given in writing and will be deemed effectively given upon personal delivery
or upon deposit in the United States Post Office, by registered or certified
mail with postage and fees prepaid, addressed to each of the other parties.

17. By signing these Joint Escrow Instructions, you become a party only for the
purpose of these Joint Escrow Instructions; you do not become a party to the
Agreement.

18. This instrument shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

6



--------------------------------------------------------------------------------

19. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

Very truly yours, ZipRealty, Inc. By     CEO  

 

ESCROW AGENT:                   Larry S. Bercovich, Vice President        
General Counsel & Secretary       Employee

 

7



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, [Employee] sells, assigns and transfers to ZipRealty, Inc.
(the “Company”) or its assignee              shares of the Common Stock of the
Company (the “Shares”), standing in his or her name on the books of the Company
represented by Certificate No.              and irrevocably constitutes and
appoints Larry S. Bercovich as Attorney to transfer the Shares on the books of
the Company with full power of substitution in the premises.

Dated:             ,             .

 

[Employee]    (Signature)

Spousal Consent (if applicable)

             (Employee’s spouse) indicates by the execution of this Assignment
his or her consent to be bound by the terms herein as to his or her interests,
whether as community property or otherwise, if any, in the Shares.

 

Printed Name    Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO ENFORCE THE
FORFEITURE RESTRICTIONS SET FORTH IN THE RESTRICTED SHARE AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURE

 

8